 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNet Television, Inc., a wholly owned subsidiary ofEducational Broadcasting Corporation and Na-tional Association of Broadcast Employees andTechnicians, AFL-CIO. Case 7-CA-17233September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBIERSJENKINS AND PENELI.OUpon a charge filed on December 31, 1979, byNational Association of Broadcast Employees andTechnicians, AFL-CIO, herein called the Union,and duly served on NET Television, Inc., a whollyowned subsidiary of Educational Broadcasting Cor-poration, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a com-plaint and notice of hearing on January 3, 1980,against Respondent, alleging that Respondent hasengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November16, 1979, following a Board election in Case 7-RC-15530, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about December21, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On January17, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On February 4, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February15, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 7-RC-15530, as the term "record" is defined in Secs 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electroystem., Inc., 166 NLRB 98 (1967). enfd. 388 F2d 683(41h Cir. 1968): Golden .4ge Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969). Interlype Co. v. Penello, 269 F Supp 573 (D.C Va1967); Follei Corp., 164 NLRB 278 (1967). enfd. 397 F2d 91 7th Cir.1968); Sec. 9(d) of the NLRA, as amended.thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admitscertain factual allegations of the complaint, includ-ing the request and refusal to bargain, but in sub-stance attacks the validity of the Union's certifica-tion. Respondent contends that the unit certified isinappropriate because it does not include Respond-ent's sales and administrative personnel working atthe same facility, that certain factual findings con-tained in the Acting Regional Director's Decisionand Direction of Election were erroneous and con-trary to the record, and that Production Supervi-sors Stephen Krebs and Stephen Chojnowski wereerroneously found to be eligible voters. Respondentfurther urges that if Krebs and Chojnowski weredeemed eligible, distribution "supervisor" SylviaMeasle should also have been permitted to vote.Counsel for the General Counsel, on the otherhand, argues that there are no issues of fact in thisproceeding which would necessitate or justify ahearing, that Respondent is not averring any newlydiscovered or previously unavailable evidence orcircumstances not previously considered by theBoard, and that, because all issues concerning theUnion's certification were litigated and determinedin the underlying representation case, summaryjudgment is appropriate herein.A review of the record herein, including therecord in Case 7-RC-15530, reveals that theActing Regional Director for Region 7 issued aDecision and Direction of Election on August 30,1979. Thereafter, the Employer (Respondentherein) filed a request for review of that decisionasserting that Krebs and Chojnowski were improp-erly held not to be supervisors, and requested thatthe stipulation "to confer supervisory status uponSylvia Measle be withdrawn," contending thatMeasle occupied a position essentially analagous toKrebs' and to Chojnowski's; thus, if it were deter-mined that the latter two were not supervisors,Measle should be similarly treated. On September25, 1979, the Employer's request for review of theActing Regional Director's Decision and Directionof Election was denied. The request to withdrawthe stipulation was also denied. In an election heldon September 27, 1979, the tally of ballots showed252 NLRB No. 88640 NET TELEVISION, INC.18 votes for, and 19 votes against, the Union, with2 challenged ballots. On October 11, 1979, the Re-gional Director issued a Supplemental Decision onDeterminative Challenges and Order, in which heoverruled the challenges to the ballots of Krebsand Chojnowski. Following a revised tally of bal-lots, showing a vote of 20 for, and 19 against, theUnion, the Regional Director, on November 16,1979, issued a Certification of Representative. TheUnion requested bargaining by letter dated Decem-ber 11, 1979. By letter dated December 21, 1979,Respondent declined to bargain on the ground thatit questioned the validity of the Union's certifica-tion based on its contentions that the Board erredin finding Krebs and Chojnowski not to be supervi-sors and, alternatively, if they were permitted tovote, Sylvia Measle, whose vote could have beendeterminative, "should have been permitted to votein the election." In a memorandum to its staff alsodated December 21, Respondent informed its em-ployees of the aforementioned position.In the context of its position at the representationhearing that "production supervisors" Krebs andChojnowski were statutory supervisors, the Em-ployer was then willing to stipulate that Measlewas also a supervisor. Thereafter, the Acting Re-gional Director in his Decision and Direction ofElection found Krebs and Chojnowski not to besupervisors; and the Employer, arguing that Krebs,Measle, and Chojnowski occupied analogous posi-tions, attempted-prior to the election-to withdrawits stipulation as to Measle. That request wasdenied, however, and Measle was thus not allowedto vote. Upon due consideration of the matter, weconclude that the refusal to permit withdrawal ofthe stipulation before the election was in error.If the record disclosed evidence to sustain a find-ing of supervisory status as to Measle, the denial ofpermission to withdraw the stipulation, though er-roneous, might still be viewed as resulting in noprejudice.2But that is not the case here. The par-2 In our recent Decision in Judd Valve Co., Inc., 248 NLRB I (1980),the Board affirmed the Regional Director's finding that Board cases"hold that the final issue of eligibility is to be decided upon the facts sur-rounding that voter's status rather than upon the finality of the agreementbetween the parties." Thus. even if there had been an agreement betweenthe parties as of the time of the election herein, it would not be disposi-tive on the statutory question of Measle's status as an employee See JuddValve, upra,. at fn 3. and Appendix, par 6 Plgrm Foods, Inc., 234ties' initial agreement as to Measle did not factuallyaddress her actual job duties and authority3norwas her status litigated in that regard. Indeed, tothe extent that the record sheds light on the super-visory issue, it reinforces the conclusion of error.Production Supervisors Krebs and Chojnowski,who worked the afternoon and night shift, respec-tively, were concededly the highest ranking per-sons in production during their shifts.4By contrast,distribution "supervisor" Measle and shipping de-partment "supervisor" Tindall worked solely onthe day shift, directly subject to the direction ofOperations Manager Masten. While these four, sofar as the record in the representation case dis-closes, appear to have occupied essentially thesame position, Tindall, Krebs, and Chojnowskiwere all found not to be statutory supervisors.5Measle, however, was precluded from voting bythe preelection refusal to allow the Employer towithdraw the stipulation that she was a supervisor.That stipulation simply finds Measle ineligible tovote and the record in the representation case is in-sufficient to confirm supervisory authority. As itnow appears that a vote by her could have beendeterminative, we conclude that summary judg-ment is inappropriate, and shall deny the GeneralCounsel's motion to that effect.6ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment in the above-cap-tioned proceeding be, and it hereby is, denied.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to theRegional Director for Region 7 for further appro-priate action.NLRB 136 at fn 5 (1978); Laymon Candy Company, 199 NLRB 547 at fn2 (1972)a Chairman Fanning does not regard the Board as bound by parties'stipulations on issues of supervisory status. Judd alve, supra. MemberJenkins has emphasized his view of the necessity of "a factual stipulationas to the duties and authority" of disputed individuals in such circum-stances. See his concurring opinion in Judd Valve. supra.4 They assigned work. a function performed on the day shift by an ad-mitted supervisor. the department head.I Tape inspection "supervisor" Tighe, who apparently occupied a simi-lar position, was authorized to vote subject to challenge by the ActingRegional Director's Decision.a In denying the General Counsel's Motion for Summary Judgment,Member Penello relies solely on the fact that the attempted withdrawalfrom the stipulation occurred prior to the election.641